DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 01/23/2020. 
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
generating an event schedule based at least in part on the event data; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate an event schedule based on event data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial travel agency would create event schedules for customers in performing commercial travel agent services)
generating, using a cascaded machine learning model, a predicted optimal travel itinerary based at least in part on the event schedule and the travel context data; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate an optimal travel itinerary based on an event schedule and travel context data using a cascaded machine learning model; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass the mathematical operations and formulas that are required in using a machine learning model to generate an itinerary)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a user device (claims 1, 8, 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
receiving communications of event data from the user device; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
receiving communications of travel context data; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
and communicating the predicted optimal travel itinerary for reception by the user device. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
a memory having instructions therein; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor in communication with the memory, wherein the at least one processor is configured to execute the instructions to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer program product for providing a travel recommendation to a user device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
receiving communications of event data from the user device; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
receiving communications of travel context data; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
and communicating the predicted optimal travel itinerary for reception by the user device. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 10, 14-17, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
wherein generating, using the cascaded machine learning model, the predicted optimal travel itinerary based at least in part on the event schedule and the travel context data comprises: generating, using a first machine learning model corresponding to a first mode of transport, first predictions corresponding to the first mode of transport;
generating, based at least in part on the first predictions, using a second machine learning model corresponding to a second mode of transport, second predictions corresponding to the second mode of transport;
and generating, based at least in part on the second predictions, using a third machine learning model corresponding to a third mode of transport, third predictions corresponding to the third mode of transport.
 The broadest reasonable interpretation of these limitations recite mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate an optimal travel itinerary by using a first, second, and third machine learning model in this manner; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass the mathematical operations and formulas that are required in using a machine learning model to generate an itinerary. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3, 10, and 17:
wherein generating, using the cascaded machine learning model, the predicted optimal travel itinerary based at least in part on the event schedule and the travel context data comprises generating the predicted optimal travel itinerary such that the predicted optimal travel itinerary has an optimally compressed predicted end-to-end travel time.
 This limitation merely alters the optimization conditions used in the machine learning models above, and therefore this limitation further recites the abstract ideas of mental processes and mathematical concepts for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 4, 11, and 18:
wherein the travel context data comprises at least some data selected from the group consisting of user preference data, health profile data, weather data, air transport data, land transport data, and waterborne transport data.
 This limitation merely alters the information used in the abstract ideas above, and therefore this limitation further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 5 and 12:
wherein each of the modes of transport is a type of transportation selected from the group consisting of air transport, land transport, and waterborne transport.
 This limitation merely alters the information used in the abstract ideas above, and therefore this limitation further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 13, and 19 (see analysis of claims 5 and 12 above for additional limitations of claim 19):
wherein one of the modes of transport is a first type of land transport and another of the modes of transport is a second type of land transport.
 This limitation merely alters the information used in the abstract ideas above, and therefore this limitation further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 7, 14, and 20:
wherein at least a portion of the event data corresponds to an electronic calendar entry.
 This limitation merely alters the information used in the abstract ideas above, and therefore this limitation further recites the abstract ideas for the reasons outlined above. Regarding the use of an electronic calendar, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 10, 14-17, and 20-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. PG Pub. No. 20200134747; hereinafter "Zhang")
 As per claim 1, Zhang teaches:
A method for providing a travel recommendation to a user device, the method comprising:
Zhang teaches a system and method for recommending transportation services. (Zhang: abstract)
receiving communications of event data from the user device;
Zhang teaches that the system may receive previous travel data (event data) from a user device. (Zhang: paragraphs [0210-211, 214, 219-220, 226, 247], Figs. 13-15)
generating an event schedule based at least in part on the event data;
Zhang further teaches that the previous travel data may be compiled to determine a previously followed set of travel events, and therefore teaches the creation of an event schedule based on the event data. (Zhang: paragraphs [0210-211, 214, 219-220, 224, 226, 247], Figs. 13-15)
receiving communications of travel context data;
Zhang further teaches that the context of each previous travel event may be received. (Zhang: paragraphs [0210-211, 214, 219-220, 224, 226, 247], Figs. 13-15)
generating, using a cascaded machine learning model, a predicted optimal travel itinerary based at least in part on the event schedule and the travel context data;
Zhang teaches that the system may use the previous event schedules and travel context data in the generation of an optimal future recommended travel plan using a Markov model wherein the determination of the probability of the travel mode in a following segment is dependent upon the determined travel mode in the prior segment, and therefore teaches the use of a cascaded machine learning model to predict an optimal travel plan based on the travel context data and the event schedule. (Zhang: paragraphs [0210-217, 221-224, 237-245, 246-253], Figs. 13-15)
and communicating the predicted optimal travel itinerary for reception by the user device.
Zhang further teaches that the determined optimized travel plan may be sent to the user. (Zhang: paragraphs [0222, 241, 252], Figs. 13-15)
As per claim 8, Zhang teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A system for providing a travel recommendation to a user device, the system comprising: 
Zhang teaches a system and method for recommending transportation services. (Zhang: abstract)
a memory having instructions therein;
Zhang further teaches the implementation of the system and method via a memory which may comprise a non-transitory computer readable storage medium which stores code which, when executed by the processor of the device, perform the functions of the system. (Zhang: paragraphs [0075-83], Figs. 2, 3)
and at least one processor in communication with the memory, wherein the at least one processor is configured to execute the instructions to:
 Zhang further teaches the implementation of the system and method via a memory which may comprise a non-transitory computer readable storage medium which stores code which, when executed by the processor of the device, perform the functions of the system. (Zhang: paragraphs [0075-83], Figs. 2, 3)
 As per claim 15, Zhang teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A computer program product for providing a travel recommendation to a user device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to:
 Zhang further teaches the implementation of the system and method via a memory which may comprise a non-transitory computer readable storage medium which stores code which, when executed by the processor of the device, perform the functions of the system. (Zhang: paragraphs [0075-83], Figs. 2, 3)
Novelty/Non-obviousness
Regarding claims 2, 9, and 16 (and their dependents), the prior art does not teach, in the context of the systems and methods recited for providing travel recommendations, that a first machine learning model is used to generate first predictions corresponding to a first mode of transport, a second model, based on the first predictions, is used to generate a second set of predictions corresponding to a second mode of transport, and a third model, based on the second predictions, is used to generate a third set of predictions corresponding to a third mode of transport. Such a combination of elements, in this context, is not taught or suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628